Citation Nr: 0907733	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  07-20 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran had active service from November 1941 to 
September 1942, from February 1945 to February 1946, and from 
August 1946 to May 1949.  He was in a prisoner of war status 
from April 1942 to September 1942.  The Veteran died in 
August 1977.  The appellant is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, in which the RO 
declined to reopen the previously denied claim for service 
connection for the cause of the Veteran's death.


FINDINGS OF FACT

1.  In a March 2001 rating decision, the RO declined to 
reopen the previously denied claim for service connection for 
the cause of the Veteran's death.  The appellant was notified 
of that decision in the same month, but she did not appeal it 
and it is now final.  

2.  The additional evidence received since the March 2001 
rating decision is cumulative and redundant and does not, by 
itself or in conjunction with evidence previously assembled, 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the March 2001 rating decision is 
neither new nor material, and the claim for service 
connection for the cause of the Veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2006.  Although this letter provided 
adequate preadjudicatory notice concerning the claim for 
service connection for cause of the Veteran's death, the 
letter did not include an explanation of the reason the 
appellant's previous claim for service connection for the 
cause of the Veteran's death had been denied and what 
information and evidence was required to reopen it, which is 
required under Kent v. Nicholson, 20 Vet. App. 1 (2006).  
This error is presumed prejudicial; however, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In the July 2006 letter, the RO included an explanation of 
VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letter 
also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain the 
Veteran's private medical records and that the appellant 
submit any evidence that the conditions that caused his death 
existed from service to the present time, and any other 
medical or other records pertaining to the claim.

The July 2007 statement of the case provided the appellant 
with the relevant regulations for reopening her previously 
denied claim and for service connection of the Veteran's 
cause of death, including those governing VA's notice and 
assistance duties, as well as an explanation of the reason 
for the denial of the claim.  The statement of the case also 
explained the reasons her claim for service connection of the 
Veteran's cause of death had previously been denied.  Based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
her claims, and as such, she had a meaningful opportunity to 
participate in the adjudication of her claims such that the 
essential fairness of the adjudication was not affected, 
despite the fact that she has not been represented by a 
Veteran's Service Organization and its counsel.  See Sanders, 
supra.

VA obtained the Veteran's service medical records in the 
adjudication of the initial claims for service connection for 
the cause of the Veteran's death.  Service treatment records, 
including reports of medical examination at discharge in 1946 
and 1949 are of record.  The appellant has not notified VA of 
any other private, VA or service treatment records that are 
not already of record.  The appellant was afforded the 
opportunity to testify at a hearing, but she declined to do 
so. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  New and Material Evidence

In March 2001, the RO declined to reopen the previously 
denied claim for service connection for the cause of the 
Veteran's death.  The rating decision referenced a previous 
Board decision, dated in October 1979.  This Board decision 
affirmed the May 1978 letter denial that initially denied the 
claim for service connection of the Veteran's death.  The 
Board decision held that there was no evidence linking the 
cause of death-bronchopneumonia with abscess of the lower 
lungs, and pulmonary congestion and edema of the left lung-
to the Veteran's active service.  Review of medical records 
found no findings of respiratory abnormality, including 
tuberculosis, at the time of his final separation from active 
service or for many years later-beyond any presumptive 
period allowed in the regulations.  No other cause of death 
was listed on the death certificate or established by the 
medical evidence.  The Veteran was not service-connected for 
any disability at the time of his death, and the medical 
evidence did not demonstrate that he had any disability 
resulting form service which contributed substantially to, or 
lent assistance to, the production of the Veteran's death.  

The March 2001 rating decision acknowledged that the medical 
evidence the appellant submitted was new in that it had not 
previously been of record.  This evidence included treatment 
records dated in 1972 and 1976 and a June 2000 certificate 
reflecting that the Veteran was hospitalized and treated in 
1972 and 1976 for the following conditions:  chronic brain 
syndrome associated with neurosyphilis with psychotic 
reaction, chronic bronchitis, bronchiectasis, 
ancylostomiasis, intestinal, normocytic meholytic anemia, 
secondary to parasite, organic brain syndrome associated with 
central nervous system, syphilis with psychotic 
manifestation, periodeontocasia, abnormal electrocardiogram, 
dystonia muscularis deformans, and ankylostomiasis, and that 
he underwent spinal tap and pnuemoencephalography.  However, 
the RO found that it was not material in that it failed to 
establish an etiological connection, or nexus, between the 
cause of the Veteran's death and his active service.  

The RO gave notice of the March 2001 rating decision in the 
same month.  The appellant did not file a notice of 
disagreement and the March 2001 rating decision became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the March 2001 rating decision 
consists of the appellant's statements, service department 
records and affidavits concerning the Veteran's service, the 
Veteran's death certificate, photocopies of the 1972 and 1976 
treatment records, and the June 2000 hospitalization 
certificate.

With the exception of the appellant's statements, all 
documents submitted are photocopies of documents that have 
been previously submitted and were considered in the March 
2001 rating decision.  They are, therefore, not new.

Similarly, the appellant's statements are duplicative of her 
previous statements, and are likewise not new.  

This evidence is cumulative and duplicative of evidence 
previously submitted and considered in the previous, March 
2001, rating decision.  See Anglin v. West, 203 F.3d 1343 
(Fed. Cir. 2000).

The appellant requests consideration of her claim under the 
revised regulations governing presumptions afforded for 
prisoners of war.  Specifically, she argues that the Veteran 
died of a heart condition.  However, none of the conditions 
identified on the death certificate as causing the Veteran's 
death are among the presumptive conditions provided at 
38 C.F.R. § 3.309(c).  And the appellant has not provided any 
evidence to establish that the veteran died of any condition 
of the heart.  This argument is unpersuasive and, absent 
medical evidence that the Veteran died of a presumptive 
condition listed in 38 C.F.R. § 3.309(c), the appellant's 
arguments in and of themselves are insufficient to reopen the 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The appellant is competent to give evidence about what she 
experienced or observed.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a layperson, however, she is not 
competent to render a diagnosis or an opinion as to the cause 
of the Veteran's death because she does not have the 
requisite medical expertise.  See Espiritu, supra. 

The veteran has submitted no other evidence to support her 
claim.

The medical and lay evidence submitted since the March 2001 
decision is cumulative and duplicative of that evidence of 
record at the time of the previous March 2001 decision.   New 
and material evidence has not been received to reopen the 
previously denied claim for service connection for the cause 
of the Veteran's death; the benefit of the doubt doctrine 
does not apply; and reopening the claim is not warranted.


ORDER

The petition to reopen the previously denied claim for 
service connection for the cause of the Veteran's death is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


